Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 21-40 is withdrawn in view of the newly discovered reference to Cromack et al (8,407,049).  Rejections based on the newly cited reference(s) follow. Examiner apologize for any inconvenience.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-29, 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromack et al (8,407,049).
Regarding Claims 21,32,34,37-38, Cromack discloses a method, implemented at least in part by a server computing device associated with a communication platform (fig. 1 item #1000: Conversation Enhancement System, CES, col. 8 L17-36), the method comprising: receiving a plurality of messages from a plurality of user devices that are associated with the communication platform (fig. 1 – conversation contributors), wherein each message of the plurality of messages is associated with a communication channel (fig. 1, col. 2, L45-48 – The CES system serves to facilitate conversations (forums, text) among attendees in a conference, col. 8, L18-23: Conversing in a live conference); storing the plurality of messages in a database based at least in part on the communication channel (col. 2, L49-56: CES Knowledge Base – comprises archives of ongoing and prior conversations for a live conference, col. 2 L66 to col. 3 L4, col. 14 L51-67: Conversations are stored in a nested directory structure associated with each call); receiving, from a first user device of the plurality of user devices, a first indication of a first reaction (i.e. a response to a message) to a first message of the plurality of messages (fig. 4 – During a live conference, participants or attendees or conferees participate in a live conference, for example: “Robert Dolan: Great. That will be great!...” is a first indication of a first reaction to a first message by “Mark Cromack: I think the meeting is at 2pm…”; fig. 16 – “Mark Cromack: I think the meeting is at 2PM…Dave Brham {Correction: 2.30 on the dot}…”); associating the first indication of the first reaction to the first message in the database (col. 2 L49 to col. 3L4, fig. 4, col. 14 L51-67: All the conversation are recorded in the knowledge base along with their timestamps); receiving, from a second user device of the plurality of user devices, a search query comprising the first reaction (col. 7, L23-29, col. 16, L35-67, fig. 17-fig. 18: searching using any specific keyword or topics or transcription/comment text. For example: In fig. 17: user enters “correction” keyword); and generating, based at least in part on the first reaction, a response to the search query, the response comprising the first message (fig. 17-fig. 18: Based on the search input, the system generates output and displayed the conversation with the message, col. 16 L36-67: The associated items 18100 and 18200 matching the search terms are displayed).
Regarding claims 22,28,36, Cromack discloses the method of claim 21, further comprising: generating a user interface comprising the response (fig. 18: Based on the search input, the system generates output and displayed the conversation with the message, col. 16 L36-67: The associated items 18100 and 18200 matching the search terms are displayed).); and causing the user interface to be presented on a display associated with the second user device (fig. 18: Based on the search input, the system generates output and displayed the conversation with the message, col. 16 L36-67: The associated items 18100 and 18200 matching the search terms are displayed).

Regarding claims 23,29,39, Cromack discloses the method of claim 21, further comprising: determining a first identifier associated with the first user device; and associating the first identifier with the first indication of the first reaction in the database (col. 2 L49-65: The knowledge base includes participant profiles identifying the conversation participants and recording their preferences and account information which includes user id, etc., col. 9 L55 to col. 10 L12), wherein the response further comprises the first identifier (fig. 18 - displayed search results includes user IDs).

Regarding claim 25, The method of claim 21, further comprising: receiving, from a third user device of the plurality of user devices, a second indication of the first reaction to the first message; associating the second indication of the first reaction with the first message in the database; receiving, from a fourth user device of the plurality of user devices, a second search query comprising the first reaction and a user identifier associated with the third user device; and generating a second response to the second search query, the second response comprising the first message, the second indication of the first reaction, and the user identifier associated with the third user device (fig. 17-fig. 18).

Regarding claim 26, The method of claim 21, wherein the search query comprises a first search query and the response comprises a first response, the method further comprising: receiving, from a third user device, a second indication of the first reaction to the first message and a first indication of a second reaction to the first message; associating the second indication of the first reaction and first indication of the second reaction to the first message in the database; receiving, from the second user device, a second search query comprising a request for user identifiers associated with the first reaction but not the second reaction; and generating a second response to the second search query, the second response comprising the first message and a first identifier associated with the first user device but not a second identifier associated with the third user device (fig. 17-fig. 18 and its description. Any user can perform the search using any topic, keyword, user ID, etc.).

Regarding claim 27, A system associated with a communication platform, the system comprising: one or more processors; and computer readable media storing instructions that, when executed, cause the system to perform operations comprising: receiving, from a first user device associated with a channel corresponding to the communication platform, a message comprising a channel identifier associated with the channel (col. 11 L26-44: Each participant is associated with virtual phone connection and receiving audio streams with phone connection Id, col. 12 L10-18: Identifying contribution primary by name and/or phone number)); storing the message in a database based at least in part on the channel identifier (see mapping claim 21 above); receiving, from a second user device associated with the channel, an indication of a reaction to the message; associating the indication of the reaction to the message in the database; receiving, from a third user device associated with the communication platform, a search query comprising the reaction; and generating, based at least in part on the indication of the reaction, a response to the search query, the response comprising the message (see mapping claim 21 above).

Regarding claim 31, refer to discussion in claim 21 above for the receiving and associating the second indication.  Cromack does not explicitly disclose a fourth user device. Since Cromack discloses using the platform for a plurality of user devices, the claimed fourth user device would have been inherent.

Regarding claim 33, Cromack discloses the indication of the reaction comprises a reaction identifier (i.e. a response to a message) and a user identifier associated with the second user device (i.e. a response to a message) to a first message of the plurality of messages (fig. 4 – During a live conference, participants or attendees or conferees participate in a live conference, for example: “Robert Dolan: Great. That will be great!...” is a first indication of a first reaction to a first message by “Mark Cromack: I think the meeting is at 2pm…”; fig. 16 – “Mark Cromack: I think the meeting is at 2PM…Dave Brham {Correction: 2.30 on the dot}…”); and associating the indication of the reaction comprises storing the reaction identifier and the user identifier as metadata associated with the message (col. 2 L49 to col. 3L4, fig. 4, col. 14 L51-67: All the conversation are recorded in the knowledge base along with their timestamps).

Regarding claim 35, refer to discussion in claim 21 above.

Regarding claim 40, Cromack wherein the search query further comprises the reaction and generating the response is based at least in part on the reaction (col. 7, L23-29, col. 16, L35-67, fig. 17-fig. 18: searching using any specific keyword or topics or transcription/comment text. For example: In fig. 17: user enters “correction” keyword).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24,30 are rejected under 35 U.S.C. 103 as being unpatentable over Cromack et al (8,407,049) in view of Cohen et al (2012/0149342).
Regarding claim 24,30, Cromack does not disclose determining score and determining that score meet or exceed a threshold. Cohen discloses a method for processing a message comprising: determining score and determining that score meet or exceed a threshold (para [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cromack by determining score and determining that score meet or exceed a threshold, taught by Cohen, to determine important of a message (taught by Cohen in para [0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        10/20/2022